Name: Council Regulation (EEC) No 2143/86 of 7 July 1986 laying down special measures for imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce
 Date Published: nan

 10. 7. 86 Official Journal of the European Communities No L 188/7 COUNCIL REGULATION (EEC) No 2143/86 of 7 July 1986 laying down special measures for imports of olive oil originating in Tunisia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 36 thereof, Having regard to the proposal from the Commission, Whereas the present and foreseeable supply situation of the common market in olive oil calls for the immediate adoption of certain measures to assist in the disposal of an appropriate quantity of olive oil originating in Tunisia ; whereas those measures are intended to avoid a concen ­ tration of imports of the said product in the period prece ­ ding that of its production in the Community which would run counter to the appropriate management of that market ; whereas in accordance with Articles 97 and 295 of the 1985 Act of Accession these measures do not apply to Spain or to Portugal ; Whereas provision should accordingly be made for general rules for the issue of import licences in order to guarantee equal access to that quota for importers of olive oil, Tunisia and transported directly therefrom to the Community. 2w The levy provided for in paragraph 1 shall apply to a maximum quantity of 20 000 tonnes of olive oil for a period of two months from the date of entry into force of this Regulation. Article 2 1 . In order to qualify for the special levy as provided for in this Regulation, importers must present an import licence application to the competent authorities of the Member States. That application must be accompanied by a copy of the purchase contract concluded with the Tunisian exporter. 2. Import licence applications must be submitted on Mondays or Tuesdays of each week. The Member States shall notify the Commission on Wednesdays of import licence applications received. ^ 3. Each week the Commission shall draw up a total of the quantities for which import licence applications have been submitted. It shall authorize the Member States to issue licences until the quota is exhausted ; where there is a risk of the quota being exhausted, the Commission shall authorize the Member States to issue import licences in proportion to the quantity available. Article 3 Detailed rules for the application of this Regulation may be adopted , in accordance with the procedure laid down in Article 38 of Regulation 136/66/EEC. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A special levy of 28 ECU/100 kg shall be charged on imports of olive oil which has not undergone any refi ­ ning process, falling within subheadings 15.07 Ala) and b) of the Common Customs Tariff, obtained entirely in This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1986. For the Council The President N. LAWSON (') OJ No 172, 30. 9. 1966, p . 3025/66. 0 OJ No L 133, 21 . 5. 1986, p. 8 .